Citation Nr: 0023469	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-32 725A	)	DATE
	)
	)




THE ISSUE

Whether a decision of the Board of Veterans' Appeals in June 
1981 should be revised or reversed on the basis of clear and 
unmistakable error (CUE).  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in August 1998 seeking the Board's review of 
a June 1991 Board decision denying service connection for 
skin cancer to determine whether that decision involved clear 
and unmistakable error (CUE).

2.  The Board received notice on July 2, 1999, that the CUE 
review motion has been withdrawn.




CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a June 1991 Board decision denying service 
connection for skin cancer to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
38 C.F.R. § 20.1404(f) (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).



ORDER

The motion is dismissed without prejudice to refiling.


		
	C. W. Symanski
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



